Citation Nr: 1622702	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  11-21 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right foot disability, to include degenerative joint disease and pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served in the Coast Guard from September 1961 to September 1965, from September 1968 to September 1971, and from July 1973 to September 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the April 2010 rating decision included the Veteran's pes planus as a part of the service-connected right foot disability (previously claimed as residuals, right foot fracture with osteoarthritis) and, as such, the Board has recharacterized the issue above.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed for the Veteran's claim for an initial increased rating for his service-connected right foot disability.  

The Veteran was provided with a VA examination in March 2010.  After examination, the examiner diagnosed the following in the right foot: degenerative joint disease, right foot status post right foot fracture, callosities, and flat foot.  These diagnoses were considered in the April 2010 rating decision when granting service connection for residuals, right foot fracture with osteoarthritis (currently considered as a claim for right foot disability) under Diagnostic Code 5010-5284, with an evaluation of 10 percent, effective July 7, 2009.  

The Veteran submitted a notice of disagreement in May 2010, contending his right foot disability warranted a higher rating.  After a June 2011 statement of the case confirmed and continued the initial 10 percent rating for his right foot disability, the Veteran submitted a substantive appeal in August 2011.  In addition to his claim for an initial increased rating of his service-connected right foot disability, the Veteran claimed in his August 2011 substantive appeal that his foot was "somewhat flatter," indicating a possible separate claim for pes planus.  A November 2011 rating decision noted that the Veteran's claim for pes planus was to be considered as a part of the current appeal at issue.  

The Veteran was provided with another VA examination in February 2015.  After examination, the examiner diagnosed "arthritis, degenerative" in the right foot and noted there were "residuals of right foot fracture with osteoarthritis."  During examination, the Veteran had denied having any surgeries, injections, or other treatment for his right foot, stating he took Tylenol as needed for pain.  The examiner also noted the Veteran's reports of pain in his right foot and that repeated use of his right foot caused functional loss, including: excess fatigability, pain on movement, swelling, and disturbance of locomotion.  However, the examiner found that since the Veteran had "pain to dorsal aspect right foot over 2nd, 2rd, and 4th metatarsals, [this] [did] not affect level of functioning."

The Board notes that there was no finding in the February 2015 VA examination with respect to the Veteran's pes planus (flat foot) and the effect this condition may have on the Veteran's right foot disability.  Considering the Veteran was assigned a diagnosis of flat foot in an April 2010 VA examination, the flat foot was included as part of the service-connected right foot disability, and that there is a possible separate claim for pes planus, the Board finds the examination is inadequate and finds that another VA examination is warranted to consider the flat foot condition, to include any additional diagnoses in the right foot.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"); 38 C.F.R. § 4.2 (2014) ("[I]f the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.").

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding treatment medical records.

2.  Following completion of the above, provide the Veteran a VA examination by an examiner with appropriate expertise to evaluate the current severity of his service-connected right foot disability.  Based on an examination of the Veteran, review of the record, and any tests or studies deemed necessary, the examiner should describe the pertinent findings and features of any diagnoses related to the Veteran's right foot disability, to include pes planus, in sufficient detail to allow for evaluation under all relevant rating criteria.  

The examiner should also indicate, if possible, which of the Veteran's symptoms and functional impairments or limitations related to his right foot are attributable to his service-connected right foot disability.  The examiner must include a rationale for all opinions provided, citing as appropriate to medical literature and factual data.

3.  After examination, the matter should return to the AOJ and the RO should consider whether a separate rating for pes planus is warranted.  All opinions expressed should be accompanied by supporting rationale.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of entitlement to an initial increased rating in excess of 10 percent for his right foot disability.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




